Citation Nr: 0123056	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  94-44 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

3.  Entitlement to an effective date prior to March 23, 1993 
for a grant of service connection for exercise-induced 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June and October 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO).  In June 2000, the Board 
confirmed the denial of the issues of entitlement to service 
connection for a right ankle disability and a skin disorder, 
and granted an effective date of March 23, 1993 for service-
connected asthma.

The veteran filed an appeal of these issues with the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court, in an Order dated in January 2001, vacated and 
remanded, in part, the June 2000 Board decision due to the 
enactment of the Veterans Claims Assistance Act of 2000.  The 
Court also directed that the Board obtain a medical opinion 
as to the etiology of the right ankle disability and that the 
Board consider whether the veteran is entitled to an 
effective date of February 26, 1993, the day following 
discharge from active service, for the grant of service 
connection for exercise-induced asthma.

Additional evidence pertaining to the veteran's right ankle 
disability was submitted with a waiver of initial 
consideration of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304(c) (2000).  Therefore, the Board will proceed to 
consider this evidence in its determination of the merits of 
the claim.  The claim of entitlement to service connection 
for a skin disorder will be addressed in the remand appended 
to this decision.


FINDINGS OF FACT

1.  The record contains competent medical evidence that the 
veteran's current right ankle disability is related to his 
right ankle injuries in service.

2.  The veteran was discharged from active service on 
February 25, 1993.

3.  The veteran submitted his initial claim of entitlement to 
service connection for exercise-induced asthma on March 23, 
1993. 


CONCLUSIONS OF LAW

1.  A right ankle disability was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2000).  

2.  The criteria for an effective date of February 26, 1993 
for a grant of service connection for exercise-induced asthma 
have been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.114, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection - Right Ankle

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C. § 5100, 5102, 5103, 5103A, 5107).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Further, VA issued regulations to 
implement the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

With regard to the case on appeal, the Board finds that even 
though the VCAA was enacted and the implementing regulations 
promulgated during the pendency of this appeal, and thus, 
have not been considered by the RO, there is no prejudice to 
the veteran in proceeding with some of the issues on appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993)  (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, and that 
the RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The record contains numerous VA clinical records, VA and 
private medical opinions, and the veteran was afforded 
several VA examinations.  Moreover, the veteran appeared for 
personal hearings before the RO and the Board.  As such, the 
Board concludes that the duty to assist has been satisfied, 
and the Board will proceed with appellate disposition on the 
merits.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2000).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Moreover, with certain enumerated disorders such as 
arthritis, service incurrence may be presumed if the disease 
is manifested to a degree of 10 percent or more within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2000).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id. Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

In relation to the current appeal, the veteran's service 
medical records include a June 1988 entry which shows that he 
was followed for a healing stress fracture of the right 
tibia.  In October 1988, the veteran complained of pain of 
the right lower extremity from the ankle to the upper calf.  
There was point tenderness posterior to the lateral 
malleolus, but no erythema or edema, and the ankle 
examination was negative.  The veteran was assessed with 
tendonitis.  A subsequent entry later that month reported 
reinjury of the ankle when the veteran twisted it while 
marching.  He was assessed with a first degree sprain of the 
talo-fibular ligament.  The veteran complained that a box of 
ammunition fell on his right foot in April 1989.  He reported 
that he dropped it on his 3rd, 4th, and 5th toes, but the 
radiology report showed no abnormality.  He was seen again in 
December 1989 when a box fell on his right foot.  No relevant 
findings regarding the right ankle were made and the 
radiology report showed no abnormality.  He was assessed with 
a soft tissue injury on both occasions.  The Medical Board 
examination of October 1992 made no objective findings 
related to the right ankle.

The veteran was afforded a Persian Gulf Registry examination 
in August 1993.  He reported that he had tendonitis of the 
right ankle since 1988 but that he had not received medical 
treatment.  He described intermittent pain over the anterior 
joint and deltoid ligament, which occurred only when the 
weather changed.  It caused no limitation of motion or 
activity.  Physical examination revealed no warmth, swelling, 
erythema, or ligamentous instability.  Ranges of motion and 
radiology findings were normal.  The veteran was diagnosed 
with tendonitis of the right ankle.

VA outpatient records from July and August 1994 show that the 
veteran complained of ankle pain.  Physical examination found 
some tenderness and an x-ray was normal.  The veteran was 
assessed with tendonitis.  The veteran appeared at a hearing 
before the RO in October 1994.  He testified that he injured 
his right ankle in September 1988 and was told that it was 
tendonitis.  He had intermittent problems since that time.  
VA examinations performed in December 1995, June 1998, 
February 1999, and August 1999 contain no complaints or 
diagnoses related to the right ankle.  The June 1998 
examination documented full range of motion, with no 
weakness, spasms, or tenderness of the ankles, and the 
February 1999 examination noted full range of motion with no 
pain.

A VA outpatient entry from May 1999 shows that the veteran 
complained of right ankle pain for the past 10 years.  
Objective findings included catching and grinding of the 
right ankle, with no synovitis or tenderness, and a normal x-
ray report.  The veteran was diagnosed with osteochondritis 
dissecans.  In August 1999, the veteran again presented with 
complaint of right ankle pain. 

An October 1999 letter from a VA physician stated that the 
veteran sustained multiple ankle sprains on active duty and 
that x-rays now suggested arthritis.  The attached treatment 
note disclosed that the veteran reported a history of 
multiple sprains in service and complained of pain with 
walking.  Physical examination found crepitus and the veteran 
was diagnosed with tibiotalar arthritis and questionable 
osteochondritis dissecans.  An MRI performed that month 
disclosed minimal joint space narrowing at the tibiotalar 
joint and findings which suggested either hypertrophy of the 
ligaments or a chronic tear.

In November 1999, the veteran underwent a right ankle 
arthroscopy with debridement and lavage.  During surgery, 
chondromalacia and a small loose body in the medial malleolus 
were identified, as well as arthritis of the anterior tibial 
aspect and synovitis in the lateral gutter.  The veteran 
appeared at a hearing before the RO in November 1999 and 
testified that he sustained a stress fracture and sprain of 
the right ankle in service and that he reinjured it several 
times.  He had pain since service but did not receive 
treatment until the past year because his other orthopedic 
problems were more serious.  He stated that he had been 
diagnosed with arthritis due to multiple sprains and had 
undergone surgery the prior week.

The veteran appeared at a hearing before the undersigned 
Board Member in March 2000.  He testified that he first 
injured his right ankle in June 1988 and that he was 
diagnosed with a stress fracture of the tibia.  He reinjured 
it in October 1988 and was diagnosed with tendonitis.  He 
reinjured it again later that same month.  Finally, he 
reinjured it when he dropped a box on his foot in April 1989.  
He had continuous problems with his ankle but did not seek 
further medical treatment until he filed his claim in 1993.  
He did not receive treatment immediately following service 
because he had more serious disabilities.  He related that he 
had been diagnosed with osteochondritis dissecans and 
tibiotalar arthritis. 

In November 2000, Robert L. Sprinkle, Podiatrist, stated that 
he had reviewed the veteran's service medical records, VA 
treatment records, diagnostic and surgical reports, and the 
opinions of other physicians.  Based upon this review, he 
believed that the veteran's right ankle arthritis was due to, 
or at least as likely due to, the injuries that the veteran 
sustained during active service.  In December 2000, the VA 
physician who had provided the October 1999 letter revised 
his statement in light of the recent surgery.  He opined that 
the chondromalacia of the right ankle was as likely as not 
the result of the multiple ankle sprains in service.

Based upon the above findings, the Board concludes that the 
evidence now supports a grant of service connection for a 
right ankle disability.  The medical evidence establishes 
that the veteran injured his ankle in service and that he 
continued to have complaint of chronic ankle pain following 
service.  Recent medical reports establish that he clearly 
suffers from a current right ankle disability.  This right 
ankle disability has been related to injuries incurred in 
active service by both the VA physician and Dr. Sprinkle.  
Accordingly, the Board finds that all criteria for a grant of 
service connection have been met and the benefit sought on 
appeal is granted.

II. Effective Date

As an initial matter, the Board observes that the original 
issue on appeal was entitlement to an effective date prior to 
October 14, 1999 for a grant of service connection for 
exercise-induced asthma.  In its June 2000 decision, the 
Board awarded an effective date of March 23, 1993.  In its 
January 2001 decision, the Court only vacated that portion of 
the Board's decision that denied an effective date prior to 
March 23, 1993.  Therefore, in this decision, the Board will 
consider only whether the veteran is entitled to an effective 
date prior to that date.

The Board granted an effective date of March 23, 1993 based 
upon the finding that the veteran initially submitted a claim 
for breathing problems on that date and that he thereafter 
continuously adjudicated his claim.  Although both the 
veteran and the RO referred to the veteran's breathing 
problems in various terms during the course of the appeal, it 
was clear that the veteran sought entitlement to service 
connection for the same symptomatology during the length of 
his appeal.

Specifically, the veteran submitted a claim of entitlement to 
service connection for shortness of breath and chronic chest 
pain secondary to exposure to oil smoke and lead paint on 
March 23, 1993.  In May 1994, the RO denied this claim, as 
well as the issue of service connection for an upper 
respiratory infection.  The veteran filed a timely Notice of 
Disagreement which expressed dissatisfaction with the denial 
of service connection for an upper respiratory infection.  
However, the Statement of the Case issued in September 1994 
identified the issue on appeal as a lung disease.  The 
veteran thereafter filed a timely substantive appeal in which 
he did not specifically identify the issues he wished to 
appeal.

In October 1994, an RO hearing officer also denied 
entitlement to service connection for a lung disease, finding 
that the medical evidence failed to establish a chronic lung 
condition.  A rating decision issued in May 1996 continued to 
deny entitlement to service connection for a lung condition, 
including as due to an undiagnosed illness.  The veteran 
continued to submit argument and evidence regarding his lung 
condition, including symptoms of shortness of breath and 
constriction of the chest.  In August 1997, February, March, 
and October 1998, and May 1999, the RO issued Supplemental 
Statements of the Case that identified the issue on appeal as 
lung condition, shortness of breath, chest pain, including as 
due to an undiagnosed illness.

In January 2000, the RO granted service connection for 
exercise-induced asthma and assigned a 10 percent evaluation 
effective from October 14, 1999.  The RO determined that 
October 14, 1999 was the proper effective date because it was 
the date of submission of the first confirmed medical 
diagnosis related to military service.  However, as discussed 
above, the Board determined that, although the veteran's 
exercise-induced asthma was not diagnosed until October 1999, 
he regularly complained of the same symptoms from his date of 
claim and consistently sought medical care for these chronic 
symptoms.  Based upon the medical evidence, it is clear that 
exercise-induced asthma arose in service and that an earlier 
effective date is appropriate.

In evaluating the veteran's claim for an earlier effective 
date of an original grant of service connection, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge from active 
service if the claim is received within one year from such 
date of discharge.  38 U.S.C.A. § 5110(b)(1) (West 1991); 
38 C.F.R. § 3.400(b)(2) (2000).  In the present case, the 
veteran was discharged from active duty on February 25, 1993.  
Accordingly, as the Board previously concluded that the 
veteran submitted his initial claim on March 23, 1993, within 
one year of discharge from active service, an effective date 
of February 26, 1993 is warranted.



ORDER

Service connection for a right ankle disability is granted.

An effective date of February 26, 1993 for a grant of service 
connection for exercise-induced asthma is granted.


REMAND

As aforementioned, VA's duties regarding notification and 
assistance to a claimant seeking VA benefits have been 
substantially revised.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 5102, 5103, 
5103A, 5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Accordingly, the Board finds that additional 
development by the RO is necessary before it may proceed with 
appellate review of the veteran's claim of entitlement to 
service connection for a skin disorder, to include as due to 
an undiagnosed illness.

In addition to the general provisions regarding the proof 
necessary for an award of service connection, applicable 
statutory and regulatory provisions provide that service 
connection may be granted for chronic disability resulting 
from undiagnosed illness that became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  The disability must not be 
attributable to any known clinical diagnosis.  See 38 
U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. § 3.317 (2000).

At this time, the record does not contain medical evidence 
sufficient to make a decision on the veteran's claim as the 
record does not include a current VA examination and opinion 
concerning the nature and etiology of the veteran's skin 
disorder.  Under these circumstances, the Board finds that it 
may not properly proceed with appellate review until 
additional development has been accomplished. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment related to his skin disorder, 
and that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources the 
veteran identifies, and not currently of 
record, should then be requested and 
associated with the claims folder.  The 
RO should document all reasonable efforts 
to obtain such records.

2.  Thereafter, the RO should schedule 
the veteran for the appropriate VA 
specialty medical examination.  The 
claims file, a copy of this remand, and a 
copy of the February 6, 1998, memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  A complete history, which 
includes the time of initial onset and 
the frequency and duration of 
manifestation of the skin disorder should 
be elicited from the veteran.  All 
specialized testing should be completed, 
as deemed necessary by the examiner.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should expressly 
state an opinion as to whether the 
veteran's skin disorder is attributable 
to a known clinical diagnosis.  If the 
skin disorder is attributable to a known 
diagnosis, then the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the current 
skin disorder is related to the veteran's 
period of active service.  If the skin 
disorder is not attributable to a known 
diagnosis, the findings should reflect 
all objective indications of chronic 
disability, as defined under 38 C.F.R. § 
3.317(a)(2).  Finally, the examiner 
should express his or her opinion as to 
when the skin disorder initially 
manifested itself and whether it is to be 
regarded as "chronic" (i.e., as having 
existed for six months or more or as 
having resulted in intermittent episodes 
of improvement and worsening over a six 
month period). All opinions expressed 
should be supported by reference to 
pertinent evidence in the record. 

3.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the redefined VA duties 
set forth in the VCAA and VA implementing 
regulations.  

4.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 



The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



